Citation Nr: 0500369	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  95-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus  
 
4.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart disease on a 
direct basis. 
 
5.  Entitlement to service connection for heart disease 
secondary to service-connected anxiety disorder. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 until 
April 1958.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) in St. Petersburg, Florida.

During the pendency of this appeal, the issue of an increased 
rating for psychiatric disability was withdrawn from 
appellate consideration during a hearing in November 2000.

The Board notes that in the supplemental statement of the 
case dated in April 2003, the RO appears to have 
recharacterized the issues of whether new and material 
evidence has been received to reopen the claims for service 
connection for hearing loss, heart disease and a low back 
disability as de novo.  The Board points out, however, that 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claims as 
characterized on the title page.  

This case was remanded by a decision of the Board dated in 
March 2001.

The veteran was afforded hearing at the RO in August 1997 and 
a videoconference hearing before the undersigned Veteran's 
Law Judge in November 2000.  The transcripts are of record.  

In correspondence dated in March 1994, the appellant appears 
to raise the issue of service connection for shingles due to 
service-connected anxiety reaction.  This matter is referred 
to the RO for clarification and appropriate consideration.

After a review of the record, the case will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record discloses that the veteran's service 
medical records are not currently of record.  There is 
evidence to the effect they were previously in the claims 
folder and that they were most recently reviewed in 
conjunction with a rating decision dated in September 2004.  
The case must therefore be remanded to the RO to associate 
such records with the claims folder, and/or to reconstruct 
the file in this regard.  A search for such records should 
thus be initiated at the VARO.  The RO should also request 
copies of records from the National Personnel Records Center.  
The veteran during his appeal has submitted copies of several 
service medical records.  

The Board finds that on VA cardiac examination in August 
2002, the examiner did not render an opinion as to whether 
the appellant has heart disease secondary to his service-
connected anxiety disorder which was requested by the Board 
in a March 2001 Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  It is requested that the RO conduct 
a search for the veteran's service 
medical records.  If the records are 
not located the RO should contact the 
veteran and explain to him that his 
service medical records have been 
mislaid, and ask him to furnish copies 
of all service medical records in his 
possession.  He should be asked if 
these copies represent his complete 
service medical records.  

2.  If copies of all service medical 
records are not obtained, the RO should 
request the National Personnel Records 
Center to conduct a search for all 
service medical records.  

3.  The appellant should be scheduled 
for an examination by a VA cardiologist 
to determine the etiology and severity 
of any current heart disability.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.  
Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
heart disorder diagnosed was caused or 
is aggravated by the service connected 
psychiatric disorder.  If aggravation 
is found, the examiner should offer an 
assessment of the extent of additional 
disability resulting from the 
aggravation.  A complete rational for 
any opinion expressed should be 
included in the report.

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




